Waite, J.
I concur in the opinion expressed in this case, with the exception of that part relating to the question whether the building was real or personal property. That, in my judgment, must depend rather upon the manner in which the building was attached to the land, than upon the circumstance that the owner of the land has no beneficial interest in the building.
The general rule upon this subject, I consider to be well settled, that a building attached to the land, in a fixed and permanent manner, becomes a part of the real estate, and must be treated and conveyed as such. Benedict v. Benedict, 5 Day, 464. Baldwin v. Breed, 16 Conn. R. 60, Buckland v. Butterfield, 2 Brod. & Bing. 54. (6 E. C. L. 17.)
But, on the other hand, a building may be placed upon the ground in such manner as not to become permanently fixed, and consequently, may be treated and conveyed as personal property ; as much so as a building resting on rollers or runners. Naylor v. Callinge, 1 Taun. 19. 21. The King v. Otley, 1 B. & Adol. 161. (20 E. C. L. 369.) Wansborough v. Maton, 1 Adol. & Ell. 884. (31 E. C. L. 217.)
To this general rule, however, some exceptions have been made in favour of tenants, for the encouragement of trade and manufactures ; and they have been permitted to remove buildings erected by them, for such purposes, which, if erect*171ed under other circumstances, they could not remove, without becoming chargeable with the commission of waste.
But I cannot accede to the doctrine, that if a man erects a dwelling-house, in a fixed and permanent manner, upon the land of another, by his license, that dwelling-house becomes personal property, and may be transferred in the same manner as a cart or a wagon. In my opinion, it can only be conveyed as real estate, although the owner of the building may have such an interest therein, as will be protected by a court of chancery, and in some instances, be recognised in a court of law.
However, a consideration of that question becomes unimportant, because it does not appear from the notice, that the building, in this case, was so attached to the land as to become a part of the realty, and to require a deed for its conveyance. Indeed, the inference seems rather to be, that it was not permanently fixed ; and consequently, we cannot say that the court erred in admitting evidence to prove a conveyance of it as personal property.
New trial not to be granted.